DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive. The applicant alleged that the adapter (27) of Brendecke is just a flange connection which is erroneous. It is very clear from Fig. 2 & 5, the connector (24) has a flow channel (24a) which can be termed as through-opening. The adapter (27) is inserted into the through-opening and mounted by means of a clip connection (i.e. locking elements) and is provided with an inner ring element for positioning the inlet or outlet pipe/tube and an outer ring element with O-ring for leak tight sealing with the connector wall. Therefore, the adapter (27) can be considered as a closure element.  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1-9, 11 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendecke et al (DE 102016001145 A1) in view of Einoegg et al (DE 102017208617 A1).
Regarding claim 1, Brendecke discloses a battery case (11) for a motor vehicle battery (10), comprising a plurality of battery modules (20). Two cooling plates (21, 22) are arranged in the interior (19) of the two-part battery case (11), one on the bottom (18) and one at the top (12). The supply connector (24) and the discharge connector (25) for guiding the coolant are arranged next to each other on a side wall (14), through corresponding wall openings, and are circular. As represented in figures 2 and 5, the inlet or outlet pipe is connected to external conduits (26) via an adapter (27). This adapter (27) is considered to be a closing element and is represented in detail in figure 5. The adapter (27) is mounted in the side wall opening by means of a clip connection (i.e. locking elements) and is provided with an inner ring element for positioning the inlet or outlet pipe, an outer ring element being inserted in the side wall opening, Figure 5 shows that the adapter (27) can be deformed in a radial direction. Seals in the form of an O-ring can be identified at different connection points of the adapter [Fig. 1-5; paragraph 0023-0049].  Brendecke does not teach that the inlet tube and the outlet tubes are integral (or designed as a unit) to the heat exchanger device.  However, it is known in the art that inlet/outlet tubes are provided to the heat transmission device as an integral part as taught by Einoegg [Fig. 2-3; paragraph 0004, 0017-0025] and Iqbal [Fig. 2-6; paragraph 0042-0057]. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of integral inlet/outlet for the heat transmission device in order to ensure sealing and unintentional decoupling of the connector.
Regarding claim 2, Brendecke/Einoegg teaches that the battery housing has a through-opening for jointly feeding through the inlet tube and the outlet tube; and the battery housing has a closure element which is inserted into the through-opening and forms a closure between the inlet tube  and/or the outlet tube and the through-opening [Brendecke: Fig. 2, 5; Einoegg: Fig. 3].
Regarding claim 3, Brendecke/Einoegg teaches that the battery housing has a plurality of through-openings for feeding through the inlet tube and the outlet tube; and the battery housing has a plurality of closure elements  which are inserted into one through-opening in each case and form a closure between the inlet tube and a through-opening and between the outlet tube and a through-opening [Brendecke: Fig. 2, 5; Einoegg: Fig. 3].
Regarding claim 4, Brendecke/Einoegg teaches that the plurality of through-openings for feeding through the inlet tube and the outlet tube are arranged on one side of the battery housing and the inlet tube and the outlet tube extend on the same side with respect to the heat exchanger element, such that the inlet tube and the outlet tube can be passed through the plurality of through-openings together [Brendecke: Fig. 2, 5; Einoegg: Fig. 3].
Regarding claim 5, Brendecke/Einoegg teaches that the through-opening is designed as a tubular through-opening and the closure element is designed as a cylindrical closure element [Brendecke: Fig. 2, 5; Einoegg: Fig. 3].
Regarding claims 6-8, Brendecke teaches that the adapter (27) which is considered to be a closing element and is represented in detail in figure 5. The adapter (27) is mounted in the side wall opening by means of a clip connection (i.e. locking elements) and is provided with an inner ring element for positioning the inlet or outlet pipe, an outer ring element being inserted in the side wall opening, Figure 5 shows that the adapter (27) can be deformed in a radial direction [Fig. 5]. It is obvious that closure element should be plastically/elastically deformable for tight sealing.
Regarding claim 9, Brendecke teaches a sealing element (41) in order to seal the connection via the plug connector elements (40) [Fig. 5, paragraph 0043]. Therefore, it is within the technical grasp of an ordinary skilled artisan to seal any area necessary.
Regarding claim 11, Brendecke teaches that the battery housing is designed in two parts with an upper shell and a lower shell, the at least one through-opening preferably being formed in the lower shell [Fig. 1-2].
Regarding claim 14, Brendecke teaches a traction battery [paragraph 0002].
Regarding claims 15-17, Brendecke teaches a method of producing a battery housing assembly of a vehicle traction battery which can be temperature-controlled by a fluid, comprising the steps of providing a battery housing (11) which encloses an interior space (19) for receiving a plurality of battery cells (20); positioning a heat transmission device (21, 22) having inlet and outlet, the fluid being able to flow through the heat transmission device from the inlet via the heat exchanger element to the outlet, in the interior space (19) of the battery housing (11) [Fig. 1-5; paragraph 0023-0049].  Brendecke does not teach that the inlet tube and the outlet tubes are integral (or designed as a unit) to the heat exchanger device.  However, it is known in the art that inlet/outlet tubes are provided to the heat transmission device as an integral part as taught by Einoegg [Fig. 2-3; paragraph 0004, 0017-0025] and Iqbal [Fig. 2-6; paragraph 0042-0057]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of integral inlet/outlet for the heat transmission device in order to ensure sealing and unintentional decoupling of the connector.
 Brendecke teaches a supply connector (24) and the discharge connector (25) for guiding the coolant are arranged next to each other on a side wall (14), through corresponding wall openings, and are circular. As represented in figures 2 and 5, the inlet or outlet pipe is connected to external conduits (26) via an adapter (27). This adapter (27) is considered to be a closing element and is represented in detail in figure 5. The adapter (27) is mounted in the side wall opening by means of a clip connection (i.e. locking elements) and is provided with an inner ring element for positioning the inlet or outlet pipe, an outer ring element being inserted in the side wall opening, Figure 5 shows that the adapter (27) can be deformed in a radial direction [Fig. 1-5; paragraph 0023-0049].  
Therefore, it would be obvious and as it is shown in the figure 1-5, to feed the inlet tube and the outlet tube through the through-opening (24, 25) of the battery housing from inside the battery; then to close the battery housing (11) by means of the closure element (27) which forms a closure between the inlet tube and/or the outlet tube  and the through-openings.

7.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendecke et al (DE 102016001145 A1) in view of Einoegg et al (DE 102017208617 A1) as applied in claim 1 and further in view of Weber et al (US 20170346052 A1).
Regarding claim 10, Brendecke/Einoegg remains silent that the battery housing is designed as a plastics housing. However, it is known in the art that battery housings are made out of plastic in order to achieve high degree of stiffness of the battery housing with low weight as taught by Webber [Abstract; Fig. 1-2; paragraph 0006, 0035, 0038]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of battery housings made out of plastic in order to achieve high degree of stiffness of the battery housing with low weight as taught by Webber.

8.	Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendecke et al (DE 102016001145 A1) in view of Einoegg et al (DE 102017208617 A1) as applied in claim 1 and further in view of Iqbal et al (US 20160248133 A1) and Lee et al (US 20150200429 A1).
Regarding claims 12-13, Brendecke/Einoegg remains silent that the heat transmission device is designed as a whole as a rigid unit and in one piece.  However, it is known in the art to design the heat transmission device as a whole as a rigid unit and in one piece as taught by Iqbal [Fig. 6; paragraph 0055-0057] and Lee [Fig. 8-11]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of heat transmission device as a whole as a rigid unit and in one piece in order to achieve high degree of stiffness of the battery housing with low weight.

9.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendecke et al (DE 102016001145 A1) in view of Einoegg et al (DE 102017208617 A1) as applied in claim 1 and further in view of Katayama et al (US 20020145285 A1).
Regarding claim 18, Brendecke teaches that the closure element (27) comprises O-ring for sealing [Fig. 5] but remains silent about the material of the O-ring. However, it is widely known to utilize ethylene propylene diene monomer (EPDM) for O-ring as taught by Katayama [paragraph 0020, 0050].  Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007) and an ordinarily skilled artisan would have recognized such a substitution without undue experimentation and with a reasonable expectation of success.

10.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendecke et al (DE 102016001145 A1) in view of Einoegg et al (DE 102017208617 A1) as applied in claim 7 and further in view of Zund et al (US 20140023297 A1).
Regarding claim 19, Brendecke/Einoegg remains silent that the closure element comprises injection molded component.  However, it is known in the art to utilize injection molded component in closure element as taught by Zund [paragraph 0015, 0036]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007) and an ordinarily skilled artisan would have recognized such a substitution without undue experimentation and with a reasonable expectation of success.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723